DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant argues that “Claridge is not understood to discloses or suggest that a single machine can be switched from one type of a knot to the other simply by swapping the knot boxes.” Examiner respectfully maintains that claim 1 does not require such limitations. Instead claim 1 recites: “wherein the machine can be switched between a first configuration in which the machine can be used to produce (the) knotted wire fence incorporating said first knot type, and a second configuration in which the machine can be used to produce a knotted wire fence incorporating said second knot type.” Examiner respectfully maintains that Claridge discloses a machine with the capability to be switched between multiple knot configurations; such as, ring long knots, stiff stay knots and spiral hinge knots, as described by Claridge and further noted by Applicant’s remarks on page 11. Furthermore, Claridge discloses replacing one of the knot boxes 205 with a hinge joint box as shown in Figure 5, (page 5 of Claridge).
It is noted that no particular arguments were presented with respect to the Nigro reference and; therefore, the rejection has been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-10, 12, 14 and 15 of copending Application No.17,109,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 currently recites: “wherein the first configuration said at least one knot box is” and appears to be missing the word “in” and should read as follows:
“wherein in the first configuration said at least one knot box is” Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 11-17 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites: “to produce a knotted wire fence” – however on line 1 “a knotted wire fence” was already set forth therefore, it is not clear if it is meant to refer to the same fence or an additional fence.
Claim 7 recites: “in switching the machine between the first configuration and the second configuration, said at least one knot box which is a first knot rotary gear box, is removed and replaced with a knot box which is a second knot rotary gear box.” It is not clear if the “at least one knot box” comprises both a first rotary gear box AND a second knot rotary gear box or if the “at least one knot box” comprises a first rotary gear box OR a second knot rotary gear box. For purposes of examination, the limitation is understood as follows: “when switching the machine between the first configuration and the second configuration, said at least one knot box is a first knot rotary gear box, that is removed and replaced with a second knot rotary gear box.”
Claim 11 recites: “the knot box being configured to receive a line wire, a stay wire…and a knot wire and preform the actions of…” – It is unclear what element of the knot box is required to be configured to receive said wires. It is noted that no structure of the knot box has been set forth; therefore, it is unclear what the metes and bounds of the claim are. The claim does refer to “a placer arm” but it is not clear if this element is part of the knot box.
Claim 14 recites: “the knot box being configured to receive a line wire, a stay wire…and a knot wire and preform the actions of…” – It is unclear what element of the knot box is required to be configured to receive said wires. It is noted that no structure of the knot box has been set forth; therefore, it is unclear what the metes and bounds of the claim are. The claim does refer to “a placer arm” but it is not clear if this element is part of the knot box or if the knot box just moves the placer arm.
Examiner noted that claims are replete with issues under 35USC 112 and the above listing is not inclusive, Applicant is required to review all of the claims for compliance to 35 USC 112 so as to facilitate a clear understanding of the claimed invention, the scope of the protection sought and the proper application of the prior art. 
Examiner notes that no art has been applied to claims 11-16; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claridge (WO 2010/126384).
With regards to claim 1, Claridge discloses machine for making a knotted wire fence (250), including a machine frame (as seen in Figure 6a), at least one knot box (205), at least one drive shaft (unlabeled, but near reference numeral 209), and a drive shaft driving means (210), wherein the machine can be switched between a first configuration in which the machine can be used to produce a knotted wire fence incorporating a first knot type (130 in Figure 1), and a second configuration in which the machine can be used to produce the knotted wire fence (250) incorporating a second knot type (130 in Figure 3).
With regards to claim 2, Claridge discloses wherein the first knot type is a stay knot (page 3, lines 28-30) and the second knot type is a fixed knot (page 3, line 34)
With regards to claims 3 and 20, Claridge discloses wherein the drive shaft driving means (210) is configured to drive each of the at least one drive shaft in a rotary motion.
With regards to claim 9, Claridge discloses a machine capable of switching between the first configuration and the second configuration wherein the position of the drive shafts is not changed.
With regards to claim 17, Claridge discloses wherein the first configuration includes a first knot box configured to produce a stay knotted wire fence, wherein the second configuration includes a second knot box configured to produce a fixed knotted wire fence (page 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Claridge in view of Nigro et al. (hereafter “Nigro”) (US Patent 1,873,461).
Claridge discloses the invention substantially as claimed except for wherein the drive shaft driving means is a mechanical motion control consisting of a rotary gear box for converting a rotary input into the required timed motion of the drive shafts, and wherein in switching the machine between the first configuration and the second configuration, a first knot rotary gear box is removed and replaced with a second knot rotary gear box.
Nigro is relied upon to teach a wire knotting machine having a machine frame (1), a drive shaft (3), driving means, gearbox (with at least gear 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention that Claridge’s wire knotting machine would have a gearbox, as taught by Nigro, since Nigro teaches it’s commonly known that a wire knotting machine includes of a gearbox.

Allowable Subject Matter
Claims 4, 5, 21-23, 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725